MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                        Mar 21 2017, 5:26 am
court except for the purpose of establishing
                                                                     CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Bruce Morgan                                             Curtis T. Hill, Jr.
Michigan City, Indiana                                   Indianapolis, Indiana

                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bruce Morgan,                                            March 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         35A02-1608-CR-1864
        v.                                               Appeal from the Huntington
                                                         Circuit Court
State of Indiana,                                        The Honorable Thomas M. Hakes,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         35C01-0711-FB-78



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 35A02-1608-CR-1864 | March 21, 2017    Page 1 of 4
                                             Case Summary
[1]   Bruce Morgan appeals the denial of his motion to correct erroneous sentence.

      We affirm.


                                                     Issue
[2]   Morgan presents one issue for our review, which we restate as whether the trial

      court abused its discretion by denying Morgan’s motion to correct erroneous

      sentence.


                                                     Facts
[3]   In February 2004, Morgan pled guilty to nine counts of burglary—eight Class B

      felonies and one Class C felony. The plea agreement capped Morgan’s

      executed sentence for each count at twelve and one-half years, and the parties

      agreed the sentences for Counts 4 through 9 (five Class B felonies and the Class

      C felony) would run concurrently. Morgan and the State otherwise did not

      make an agreement regarding concurrent or consecutive sentencing. Pursuant

      to the plea agreement, Morgan waived his right to appeal his sentence.


[4]   On Counts 1 through 8, the trial court sentenced Morgan to serve eighteen

      years with five and one-half years suspended for each count. On Count 9, the

      trial court sentenced Morgan to seven years. The trial court ordered Morgan to

      serve his sentences on Counts 1, 2, and 3 consecutively and Counts 4 through 9

      concurrently. Morgan was ordered to serve his sentences on Counts 4 through

      9 consecutive to Counts 1 through 3. Morgan’s executed sentence was fifty

      years. Morgan appealed his sentence. This Court concluded Morgan explicitly
      Court of Appeals of Indiana | Memorandum Decision 35A02-1608-CR-1864 | March 21, 2017   Page 2 of 4
      waived his right to appellate review of his sentence and affirmed that sentence.

      Morgan v. State, No. 35A02-0804-CR-350 (Ind. Ct. App. Sept. 26, 2008), trans.

      denied. On July 21, 2016, Morgan filed a Motion to Correct Erroneous

      Sentence. The trial court denied that motion, and Morgan now appeals.


                                                  Analysis
[5]   Morgan argues the trial court erred by denying his motion to correct erroneous

      sentence.


              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


      Ind. Code § 35-38-1-15. “When we review the court’s decision on a motion to

      correct erroneous sentence, we defer to the trial court’s factual finding and

      review its decision only for abuse of discretion.” Fry v. State, 939 N.E.2d 687,

      689 (Ind. Ct. App. 2010) (quotations omitted) (citations omitted). Our supreme

      court has “repeatedly cautioned” that a motion to correct erroneous sentence is

      “only appropriate when the sentence is erroneous on its face.” Robinson v. State,

      805 N.E.2d 783, 786 (Ind. 2004) (quotation omitted) (citation omitted).


[6]   Morgan does not contend the sentencing order contains a facial error. Instead

      he argues that his sentence violates the terms of his plea agreement. This is not

      the sort of issue the motion to correct erroneous sentence and a trial court’s

      Court of Appeals of Indiana | Memorandum Decision 35A02-1608-CR-1864 | March 21, 2017   Page 3 of 4
      ruling thereon are permitted to address. “[T]he statutory motion to correct

      sentence should [] be narrowly confined to claims apparent from the face of the

      sentencing judgment.” Id. at 787. Because Morgan raises an issue beyond the

      confines of that which a trial court may consider, the trial court did not abuse

      its discretion by denying his motion.


                                                Conclusion
[7]   The trial court did not abuse its discretion when it denied Morgan’s motion to

      correct erroneous sentence. We affirm.


[8]   Affirmed.


      Kirsch, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 35A02-1608-CR-1864 | March 21, 2017   Page 4 of 4